Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered. 
Response to Amendment
	The amendment and arguments filed on 11/24/21 are acknowledged.  Claims 1-14, 16-20, 22-26, and 29 have all been canceled.  Claim 15 has been amended.  Claim 21 has been withdrawn.  Claims 30-34 have been newly added.  Claims 15, 27-28, and 30-34 are pending rejection below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 27, 28, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg USPA_20120258256_A1 in view of Hazel WO_2014144189_A1.
1.	Regarding Claims 15, 27, 28, and 30-34, Greenberg discloses a coating (Title) as well as a method for applying a coating onto a substrate, such as a workpiece (paragraph 0020), with a non-line-of-sight (NLOS) (Abstract) region as well as a line-of-sight (LOS) region (paragraph 0001) via electron beam physical vapor deposition (EB-PVD) (paragraph 0019).  Greenberg discloses that a gas is introduced into the housing by a plurality of nozzles. As the vapor cloud and the gas interact, particle-to-particle collisions cause randomization of the vapor cloud and push the vapor cloud toward the workpiece. Thus, the coating system coats the line of sight regions of the workpiece in the path of the flow of the inert gas. However, non-line of sight area 13 does not obtain the same coverage as the line of sight areas, which are in the direct flow paths of the vapor cloud and inert gas mixture (paragraph 0020), as is being claimed in instant Claims 32 and 33. Moreover, Greenberg discloses that non-line of sight area 13 includes the area between airfoils 12 and inner and outer shrouds 14 and 16 (paragraph 0020), as is being claimed in instant Claim 34. The Examiner respectfully submits that Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, 0024) along with a source (corresponds to claimed ingot) (paragraphs 0020-0024). Moreover, Greenberg discloses that said fixture system may include a series of clamps, screws, and similar structures to secure the workpiece 32 within chamber 24 and can be connected to a movable system that enables shift of the workpiece in any independent direction (paragraph 0026). As such, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to know how to shift of the workpiece in any direction for coating, including to be centrally position in the cloud, based on end-user specifications of the product, as is being claimed in instant Claim 15.  
2.	Also, Greenberg discloses use of a multi-airfoil vane (corresponds to claimed vane doublet of claim 31) (paragraphs 0003, 0014, 0018, 0019, Figures), as is being claimed by Applicants in instant Claim 29. Furthermore, Greenberg discloses the NLOS region (element 13 in FIG. 1) to be located adjacent and between two airfoils (element 12 in FIG. 1) while also disclosing that the coating system coats the line of sight regions of the workpiece in the path of the flow of the inert gas, which is the direct flow paths of the vapor cloud and inert gas mixture (paragraph 0020) thereby corresponding to the claimed edges of an airfoil (Figures).  Also, Greenberg discloses that the pressure in the deposition chamber can range from 1X10-8 to 101 (kPa) (paragraph 0024) which overlaps with Applicants' claimed range in Claim 15.  Greenberg further discloses that said workpiece within the chamber is supported by a fixturing system (corresponds to claimed part manipulator of independent Claim 15) (paragraphs 0020, 0024) along with a source (corresponds to claimed ingot) (paragraphs 0020-0024).  With regards to the claimed ratio of NLOS/LOS in Applicants’ recited in the instant Claims, Greenberg discloses “[i]n some embodiments, vapor cloud modifier 36 may be used to thicken the coating on a non-line of sight or limited line of sight area of workpiece 32, while in alternate embodiments vapor cloud modifier 36 is used to reduce the coating coverage on a line of sight area of workpiece 32.” (paragraph 0027).  Although Greenberg does not explicitly disclose the claimed ratio, it does show how different ratios can be obtained and it would be expected for one of ordinary skill in the art to know how to achieve this depending upon end-user product specifications.  Likewise, this disclosure also demonstrates that different thicknesses can be obtained in the same manner thereby suggesting Applicants' claimed thicknesses.  Therefore, it would be expected for one of ordinary skill in the art to know how to obtain different thicknesses in the respective areas based upon end-user specifications of the product.  Applicants have not indicated how the claimed thicknesses impart unexpected and surprising properties.
3.	However, Greenberg does not explicitly disclose the claimed voltage for its electron beam.
4.	Hazel discloses a deposition method (Title) comprising a chamber and a using electron beam guns (Abstract) to produce TBC coatings on workpieces having LOS and NLOS areas (paragraphs 0003, 0005).  Hazel discloses using a voltage ranging from 20-90 kv (paragraphs 0016, 0017).   
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use suitable voltages in the same field of endeavors in the electron beam deposition, of Greenberg, as disclosed by Hazel.  One of ordinary skill in the art would have been motivated in doing so in order to obtain NLOS and LOS regions using like deposition methods in the art.
Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
1.	Applicants state:  “In the advisory action, the rejection is maintained since, despite the extremely large range of pressure disclosed in Greenberg as compared to the relatively very small band recited in claim 15, the range of Greenberg is said to overlap the claimed range. In addition, several references are made to disclosure in Hazel of pressures that are closer to the claimed range of pressures. Even in this document, however, there is no disclosure of the combination of narrow low vacuum pressure range and specific band of relatively high voltage. It is therefore submitted that claim 15 as amended is allowable.”
2.	The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The secondary reference, of Hazel, discloses using a voltage ranging from 20-90 kv (paragraphs 0016, 0017) as well as having a pressure that falls into Applicants’ claimed range and overlaps with it (paragraphs 0055, 0057, 0065, 0092, 0093, and 0096). Moreover, Hazel discloses that TBC deposition at lower vacuum levels (e.g., up to 0.225 Torr (30 Pa), more particularly exemplary ranges of 0.05 20 to 0.225 Torr (6.6 to 30 Pa) or 0.1 to 0.225 Torr (13.3 to 30 Pa)) increase vapor molecule collisions in transit from the evaporation source to the part. This means that the vapor cloud produced will enable a higher degree of NLOS deposition than current state of the art EB-PVD processing. Therefore, the remark made by Applicants regarding the claimed pressure to be novel and resulting in unexpected properties is found to be unpersuasive.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 28, 2022